Citation Nr: 1242657	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Sjögren's disease with recurring infections of unknown origin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied service connection for Sjögren's disease with recurring infections of unknown origin. 

In February 2009 and July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development and readjudication.

In July 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  After receiving the completed VHA medical opinion in September 2012, the Veteran and his representative had an opportunity to comment upon the VHA opinion and to offer argument and additional evidence.   In November 2012, his representative filed a response but no additional evidence.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Court found that the Board has the authority to obtain and consider expert medical opinions in compliance with 38 U.S.C.A. § 7109(a) without remanding the case for initial RO consideration of such evidence, and without obtaining a waiver of such consideration from the appellant. 38 C.F.R. § 20.1304 (2012).  Thus, the Board will proceed to a decision on the merits on the claim of entitlement to service connection for Sjögren's disease with recurring infections of unknown origin.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issue of entitlement to an evaluation in excess of 10 percent for residuals of spontaneous pneumothorax pleurodisis has been raised by the record (specifically in a July 2010 statement by the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Evidence of record does not demonstrate that Sjögren's disease was manifested during active service or was developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Sjögren's disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before addressing the merits of the service connection issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran sought entitlement to service connection for his claimed disorder in May 2004.  The Veteran was notified by the RO via a letter dated in July 2004 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a May 2006 letter, the Veteran was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision in March 2005.  However, the Federal Circuit Court (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the notice letters were provided to the Veteran, the claim was readjudicated in an April 2012 SSOC. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO has obtained service treatment records, records from the Social Security Administration (SSA), and VA treatment records.  The Veteran and his representative submitted multiple written statements discussing his contentions, lay statements from family, fellow servicemen, and friends, and private treatment records.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his service connection claim.

In addition, VA examinations and medical opinions with respect to the issue of service connection on appeal were obtained in June 2009 and July 2011.  The Board also obtained a VHA medical opinion in September 2012.  38 C.F.R. § 3.159(c)(4) (2012).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2012 VHA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records as well as examination reports in the Veteran's claims file.  In particular, the September 2012 examiner also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2012).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for Sjögren's disease.  

Service personnel records revealed that the Veteran's military occupational specialty (MOS) was listed as Medical Material Specialist.  Service treatment records showed that the Veteran had several recurrent viral infections while in the service, including several incidences of viral gastroenteritis, viral urinary tract infections, upper respiratory infections, headaches, and viral bronchitis.  He was treated for bronchitis in June 1974.  He then sought evaluation for chest pain in early July 1974, and was found to have a small right pneumothorax which resolved without requiring hospitalization.  The Veteran again sought treatment for chest pain in late July 1974.  The records reflect a diagnosis of pneumothorax, but are somewhat unclear as to whether the Veteran suffered an additional pneumothorax or the pneumothorax diagnosed in early July 1974 was still resolving.  The Veteran was treated for increased right chest pain in August 1974 and found to have a spontaneous pneumothorax of the right lung.  In September 1974, the Veteran underwent right pleuorodesis with bleb removal.  

He was hospitalized for evaluation of chest pain in November 1974 and given a diagnosis of costochondritis.  In February 1975, the Veteran sought evaluation for nausea and vomiting, and was hospitalized with an assigned diagnosis of viral gastroenteritis.  In April 1975, the Veteran sought evaluation for continued pain on inspiration.  His chest pain was found to be normal post-operative healing at the costochondral junction of ribs 7 and 8 with tenderness.  The Veteran was hospitalized in April 1975 for treatment of acute respiratory disease.  He was hospitalized again in May 1975, and found to be a viral syndrome, which was characterized as resolving.  He was again hospitalized in June 1975, for fatigue of unknown etiology, in October 1975 for an upper respiratory infection, and in November 1975 for an upper respiratory infection, organism undetermined.	

The Veteran's medical history since his service discharge in December 1975 has been complex.  He underwent VA examination in March 1976, reporting that he had suffered from a kidney infection in January 1976.  

A September 1993 private MRI report of the head revealed normal findings and showed complaints of headaches, vertigo, and numbness of both feet.  Additional private treatment notes dated from 1993 to 1995 revealed treatment for parathesias, polyneuropathy, and extremity weakness.

In 1994 and 1995, the Veteran received VA treatment for several complaints of throat dryness and lower extremity numbness thought to be myofascial.  Treatment notes dated from 1994 to 1998 show he was treated for peripheral neuropathy/neuritis, possible lumbar spine cord compression, chronic inflammatory polyneuropathy, and questionable atypical mononeuritis multiplex.  Diagnoses of several medical disorders, including hypertension and diabetes mellitus, were assigned during the course of the Veteran's VA treatment, but these disorders did not encompass all of the Veteran's complaints of neurologic symptoms.  A February 1998 private EMG/NCV report revealed findings consistent with the diagnosis of sensory neuropathy, mononeuritis multiplex. 

A June 1998 disability determination from SSA indicated that the Veteran was awarded benefits based on a primary diagnosis of peripheral neuropathy and a secondary diagnosis of disorders of the back (dicogenic and degenerative).

Continued attempts to determine the etiology of the Veteran's neurologic complaints are noted throughout VA treatment notes from 1994 to 2003.  A January 1998 VA treatment note listed an impression of Sjorgen's syndrome.  A September 2002 VA rheumatology consult record detailed that the Veteran underwent back surgery in 1987, had past medical history of idiopathic and progressive peripheral neuropathy over the last eight to nine years, and had nerve and muscle biopsies in 1994.  The examiner assessed progressive idiopathic peripheral neuropathy with some history of autoimmune etiology.  He was also seen for an eye consult for anisocoria in September 2002. 

Additional VA treatment notes dated in 2003 and 2004 showed a diagnoses of autoimmune related polyneuropathy and Sjögren's disease were assigned in 2003 and detailed ongoing treatment for that disease.  In June 2004, it was indicated that the Veteran was initially diagnosed with inflammatory neuropathy that began as right sole parasthesias. 

An April 2004 statement from J. J., M. D., a private physician, showed that the Veteran had a history including peripheral neuropathy, Sjorgen's disease, diabetes mellitus, coronary artery disease, hypertension, GERD, myositis, elevated liver function, and sleep apnea.  The physician indicated that the Veteran reported treatment for autoimmune system disease and severe neuropathy related to Sjorgen's disease.  The Veteran reported to the physician that he felt his condition was possibly related to recurring infections of unknown origin dating back to his military service.  He indicated that he often handled infectious materials for disposal during service and asserted that he could have possibly been exposed to some bacteria or infection that led to the possible collapse of his right lung and continued immune system problems since 1975.   

In June 2006, the Veteran submitted lay statements from his spouse, church members, friends in his community, and a fellow serviceman.  His spouse and friends each described watching his health deteriorate over the last 12 years and discussed his functional impairments.  His service buddy stated that the Veteran was active until he underwent surgery during service in 1975.  

In written statements of record, the Veteran contends that Sjögren's disease is due to the recurring infections of unknown origin he had in service, or, that the recurrent pneumothorax and recurrent infections of unknown origin were manifestations of Sjögren's disease, even though that disease was not identified until many years after his service discharge.  In particular, the Veteran states that the fact that he was "in sick bay 38 times in 21/2 years," and had recurrent infections, and that his lung collapsed and a "cyst" was removed, showed that his system was fighting infections.  He contends that these infections show that Sjögren's disease had already started, or, alternatively, that the lung collapses and infections resulted in antibodies which, over time, caused Sjögren's disease.  

In a June 2009 VA examination report, the Veteran indicated that his claimed disorder had its onset in 1990 and was diagnosed in 1994.  He reported initial manifestations of right foot numbness and dry throat with pain in the right ankle that became progressively worse.  The examiner, a VA nurse practitioner (with the report cosigned by a VA physician), diagnosed Sjögren's disease, muscle wasting of the bilateral lower extremities, xerostomia, anemia, and axonal sensorimotor neuropathy.  She then opined that Sjögren's disease was less likely as not (less than 50/50 probability) caused by service, as a result of service, or manifested in service.  It was specifically indicated that medical literature showed that the etiology of Sjögren's disease was unknown or of autoimmune etiology.  The examiner further noted that records showed that symptoms of the claimed disorder began in 1994, 19 years after discharge from active duty. 

In a July 2011 VA addendum medical opinion, the same examiner noted her review of the claims file and opined that it was less likely as not that the recurrent viral infections noted in service were an early manifestation of the later diagnosed Sjögren's disease or were otherwise related to such service.  She indicated that medical literature did not support a causal relationship between respiratory illness and Sjögren's disease and did not support respiratory illness as a clinical manifestation of Sjögren's disease.  It was further noted that there was no evidence of neurosensory symptoms during service, as initial neurosensory symptoms to the lower extremities were reported later in the 1980's after the Veteran's back surgery and worsening neurosensory symptoms were reported in the 1990's leading to a diagnosis of Sjögren's disease. 

In a July 2012 request for a VHA medical opinion, the Board sought a medical opinion to address the following questions:  (i) Is it at least as likely as not that recurrent infections, recurrent pneumothorax, and/or removal of a bleb or "cyst" from the right lung noted in service were an early manifestation of, or aggravation of, Sjögren's disease?  If it is your opinion that Sjögren's disease was aggravated in service, identify the evidence that clearly shows that the disorder preexisted the Veteran's service.  (ii) Is it at least as likely as not that Sjögren's disease has been chronic and continuous since the Veteran's service?  (iii) Is it at least as likely as not that Sjögren's disease is etiologically related to the Veteran's service, or any incident of such service? 

In the September 2012 VHA medical opinion, a VA physician (a board certified internist and rheumatologist and member of the Rheumatology Section at the Denver VA Medical Center) detailed his comprehensive review of the Veteran's claims folders as well as outlined his professional expertise in rheumatology.  He opined that it was unlikely (NOT at least as likely as not) that recurrent infections, recurrent pneumothorax, or bleb removal in service were related in any way to Sjögren's disease, noting that symptoms and potential infections during service were not typical of the claimed disorder.  The examiner stated that pleural involvement in Sjögren's disease is vanishingly rare and that there was no obvious pathophysiologic basis to support a relationship of pneumothoraces to Sjögren's disease.  He also determined that it was unlikely that Sjögren's disease has been chronic and continuous since the Veteran's service, finding that many of the characteristic symptoms/manifestations of Sjögren's disease were not mentioned in the record until 30 years after the pulmonary disease first presented in service.  He reported that while symptoms may persist in Sjögren's disease for some time before the diagnosis is made, it was not reasonable to suggest that this interval was 20 to 30 years.

Finally, he opined that it unlikely that Sjögren's disease was etiologically related to the Veteran's service.  It was indicated that to suggest that working in a medical facility in service induced Sjögren's disease begged the question of why all the other employees at the Veteran's duty station (Lackland AFB/Wilford Hall Medical Center) did not present with pneumothoraces and infections.  He also highlighted that the gap in time between the pulmonary involvement in service in 1974 and the Sjögren's disease (perhaps 20-25 years later) made the association of those two phenomenon unrealistic. 

As an initial matter, the Board notes that the post-service VA treatment records, private treatment records, and VA examination reports did reflect findings of Sjögren's disease.  Shedden element (1) is therefore met. 

Turning to Shedden element (2), evidence of in-service incurrence or aggravation of a disease or injury, a review of the Veteran's service treatment records revealed no evidence of Sjögren's disease.  However, service treatment records did show that the Veteran received treatment for multiple infections and pulmonary pneumothoraces.  Further, service personnel records did reveal that his MOS involved being around medical materials.  Accordingly, Shedden element (2) is satisfied as to this claim.  

The Board will now address Shedden element (3), evidence of a causal relationship between the claimed in-service disease or injury and the present disease or injury.

Post-service VA and private records first show treatment for the claimed disorder many years after the Veteran's discharge from active service in 1975.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  The record also does not include any medical evidence or opinion even suggesting a medical nexus between the Veteran's claimed disorder and his active military service, and neither the Veteran nor his representative has identified or even alluded to the existence of any such opinion.  In fact, the June 2009 VA examination report, July 2011 VA addendum opinion, and September 2012 VHA medical opinion showed conclusions that it was unlikely that recurrent infections, recurrent pneumothorax, and/or bleb removal noted in service were early manifestations of Sjögren's disease, that Sjögren's disease had been chronic and continuous since the Veteran's service, and that Sjögren's disease was etiologically related to the Veteran's service.  

Evidence of record also includes the statements from the Veteran, his family, friends, and a fellow serviceman asserting that he had in-service symptoms of Sjögren's disease, continuity of Sjögren's disease symptomatology since service, and a causal connection between his claimed disorder and events in service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

While the Veteran is not competent to provide a diagnosis of Sjögren's disease, he is competent to describe his in-service recollections of infection symptomatology because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In addition, the Board has conceded that the record clearly contains in-service treatment for multiple infections and pulmonary pneumothoraces as well as current findings of Sjögren's disease.  

However, to the extent that the Veteran has contended that he has experienced Sjögren's disease symptomatology since service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding in-service Sjögren's disease symptomatology to be not credible as they are patently inconsistent with the other evidence of record, namely the service treatment records referenced in detail above are absent any findings related to that disorder as well as well reasoned and comprehensive findings contained in the September 2012 VHA medical opinion.  In addition, the Board finds that the Veteran's statements regarding continuity of Sjögren's disease symptomatology to be not credible as they are inconsistent with the other evidence of record as well as are internally inconsistent.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

For instance, in his written statements of record, the Veteran and other individuals indicated that symptoms of his claimed disorder had their onset during service.  However, during his June 2009 VA examination, the Veteran reported that his claimed disorder had its onset in 1990.  The Board assigns significant value to these reports.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, in this case, the Board emphasizes the multi-year gap between discharge from active duty service in 1975 and initial reported symptoms and eventual diagnosis of the claimed disorder many years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2004, over 25 years after leaving service.  It must also be highlighted that the Veteran filed a claim for entitlement to service connection for a respiratory disorder in 1976.  Had he been experiencing problems with symptoms of his claimed Sjögren's disease since service as he now claims, the Board is left to question why he made no mention of those symptoms at that time.  He certainly was aware of the VA benefits systems as well as the need to file a claim for service connection.  

The Board therefore finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had Sjögren's disease since service are inconsistent with the contemporaneous evidence.  The Veteran's lay assertions of continuity of Sjögren's disease symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Further, the Board accords the Veteran's statements regarding the etiology of the claimed disorder no probative value as he is not competent to opine on such complex medical questions.  

For the foregoing reasons, the Board simply does not find the Veteran to be a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The claim of entitlement to service connection for Sjögren's disease with recurring infections of unknown origin must be denied in light of the cumulative record discussed above.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for Sjögren's disease with recurring infections of unknown origin is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


